PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimants and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of West Virginia Route 80 in Mingo County, West Virginia.
2. On or around February 3, 2004, Stanley E. Powers was operating his *73motor vehicle on West Virginia Route 80 near Gilbert in Mingo County, West Virginia, when his vehicle was struck by a rock that had fallen from the adjacent hillside.
3. Mr. Powers was injured as a result of the accident and required medical treatment for his injuries.
4. Claimants allege that Respondent was negligent in its maintenance of the portion of West Virginia Route 80 where Mr. Powers’ accident occurred.
5. For the purposes of settlement, Respondent acknowledges culpability for the preceding accident.
6. Both the Claimants and Respondent believe that in this particular incident and under these particular circumstances that an award of Fifty Thousand Dollars ($50,000.00) would be a fair and reasonable amount to settle this claim.
7. The parties to this claim agree that the total sum of Fifty Thousand Dollars ($50,000.00) to be paid by Respondent to the Claimants in ClaimNo. CC-06-045 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims Claimants may have against Respondent arising from the matters described in said claim.
The Court has reviewed the facts of this claim and finds that Respondent was negligent in its maintenance of West Virginia Route 80 on the date of this incident; that the negligence of Respondent was the proximate cause of Mr. Power’s injuries; and that the amount of damages agreed to by the parties is fair and reasonable. The Court further finds that the amount of $50,000.00 is a fair and reasonable amount to settle this claim. It is the opinion of the Court of Claims that the Claimants should be awarded the sum of $50,000.00.
Award of $50,000.00.